Opinion issued May 19, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00817-CV
                           ———————————
PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellant
                                       V.
                         MARGIE DOWDY, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-54967


                         MEMORANDUM OPINION

      Appellant, Progressive County Mutual Insurance Company (“Progressive”),

has filed a petition for permissive appeal from an interlocutory order denying its
motion for summary judgment.1 Appellee, Margie Dowdy, has filed a motion to

dismiss the petition for permissive appeal on the basis that the petition was untimely.

We grant the motion and dismiss the petition for permissive appeal.

                                      Background

      Dowdy brought the underlying suit against her insurer, Progressive, for

uninsured/underinsured motorist benefits in connection with an accident in which

Dowdy’s vehicle was struck by a motorist driving a rental car. Progressive filed a

motion for summary judgment arguing that the applicable policy excludes

uninsured/underinsured motorist benefits when the tortfeasor is operating a vehicle

owned by a self-insured entity. On September 16, 2020, the trial court issued an

order denying Progressive’s motion for summary judgment. On October 1, 2020,

Progressive moved the trial court for reconsideration of its denial of summary

judgment, or in the alternative, permission for interlocutory appeal.

      On November 16, 2020, the trial court issued an order denying Progressive’s

motion for reconsideration. On the same day, the trial court signed a separate order

granting Progressive permission for interlocutory appeal. On November 30, 2020,




1
      See TEX. CIV. PRAC. & REM. CODE § 51.014(d) (authorizing trial court to permit
      interlocutory appeal from otherwise unappealable interlocutory order under certain
      circumstances), (f) (requiring party seeking to appeal to petition appellate court for
      permission); TEX. R. CIV. P. 168 (governing procedure for trial court’s granting
      permission to appeal); TEX. R. APP. P. 28.3 (governing procedure for filing petition
      for permissive appeal).
                                            2
Progressive filed an “application for interlocutory appeal” in the trial court, and a

“supplemental application for interlocutory appeal” on December 8, 2020. On

December 10, 2020, Progressive filed a petition for permissive appeal in this Court,

together with a motion for extension of time asserting that it was filed within 15 days

of the deadline. This Court granted the extension motion on December 17, 2020.

      Dowdy filed her motion to dismiss this appeal as untimely on April 19, 2021.

Among other things, Dowdy’s motion relies on the decision of the Fourth Court of

Appeals in Progressive County Mutual Insurance Co. v. McCormack, No. 04-21-

00001-CV, 2021 WL 186675 (Tex. App. —San Antonio Jan. 20, 2021, pet. denied)

(mem. op.), in which the court concluded that a petition for permissive appeal filed

by Progressive in a case involving similar facts was untimely. Progressive filed a

response opposing Dowdy’s dismissal motion in this case and requested that our

Court delay deciding the motion pending resolution of Progressive’s petition for

review of the decision in McCormack. The Texas Supreme Court denied

Progressive’s petition for review on December 10, 2021. We now decide Dowdy’s

motion to dismiss the petition for permissive appeal in this case.

                                  Applicable Law

      Generally, appeals may be taken only from final, appealable judgments or

interlocutory orders that are authorized by statute. See Lehmann v. Har–Con Corp.,

39 S.W.3d 191, 200 (Tex. 2001). “We strictly apply statutes granting interlocutory


                                          3
appeals because they are a narrow exception to the general rule that interlocutory

orders are not immediately appealable.” CMH Homes v. Perez, 340 S.W.3d 444, 447

(Tex. 2011). Under certain conditions, “a trial court in a civil action may, by written

order, permit an appeal from an order that is not otherwise appealable.” TEX. CIV.

PRAC. & REM. CODE § 51.014(d); see Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa

AG, 567 S.W.3d 725, 730 (Tex. 2019). “Permission [to appeal] must be stated in the

order to be appealed.” TEX. R. CIV. P. 168; see Hebert v. JJT Const., 438 S.W.3d

139, 141 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      “When a trial court has permitted an appeal from an interlocutory order that

would not otherwise be appealable, a party seeking to appeal must petition the court

of appeals for permission to appeal.” TEX. R. APP. P. 28.3(a). “The petition must be

filed within 15 days after the order to be appealed is signed.” TEX. R. APP. P. 28.3(c);

TEX. CIV. PRAC. & REM. CODE § 51.014(f) (“An appellate court may accept an appeal

permitted by Subsection (d) if the appealing party, not later than the 15th day after

the date the trial court signs the order to be appealed, files in the [proper] court of

appeals . . . an application for interlocutory appeal . . . .”). “The court of appeals may

extend the time to file the petition if the party: (1) files the petition within 15 days

after the deadline, and (2) files a motion complying with Rule 10.5(b).” TEX. R. APP.

P. 28.3(d); see Romero v. Gonzalez, No. 13-16-00172-CV, 2018 WL 771893, at *1

(Tex. App.—Corpus Christi Feb. 8, 2018, no pet.) (mem. op.). A petition for


                                            4
permissive appeal must be timely to confer jurisdiction on the court of appeals to

hear the matter. See McCormack, 2001 WL 186675, at *2 (“[A]n untimely petition

cannot invoke this court’s jurisdiction.”).2

                                     Discussion

      The legal issues and substantive facts of this case are nearly identical to those

addressed by the Fourth Court of Appeals in McCormack. As in this case, in

McCormack, Progressive was sued by its insured after denying coverage for a car

crash in which its insured was hit by a person driving a rental car. 2021 WL 186675,

at *1. Progressive filed a motion for summary judgment arguing that the policy

“precludes UM/UIM benefits when the tortfeasor is operating a rental car owned by

a self-insurer.” Id. The trial court issued a memorandum ruling denying the motion

on October 13, 2020. Id. On October 27, 2020, Progressive filed a motion for

reconsideration and/or motion to certify interlocutory appeal. Id. On November 10,

2020, the trial court signed an order denying Progressive’s motion for summary

judgment. Id. On December 17, 2020, the trial court signed an order denying

reconsideration and another granting interlocutory appeal. Id. Progressive filed its


2
      See also Kline v. Legacy Tr. Co., NA, No. 14-17-00264-CV, 2017 WL 1512245
      (Tex. App.—Houston [14th Dist.] Apr. 25, 2017, no pet.) (mem. op.); Hochheim
      Prairie Farm Mut. Ins.; Ass’n v. Crowson, No. 10-19-00469-CV, 2020 WL 495488
      (Tex. App.—Waco Jan. 29, 2020, no pet.) (mem. op); BPHC, LLC v. Perkins, No.
      03-18-00717-CV, 2019 WL 304417 (Tex. App.—Austin Jan. 24, 2019, no pet.)
      (mem. op.); Romero v. Gonzalez, No. 13-16-00172-CV, 2018 WL 771893 (Tex.
      App.—Corpus Christi Feb. 8, 2018, no pet.) (mem. op.).
                                           5
petition for permissive appeal on January 4, 2021. Id. at *2. The court of appeals

denied the petition for two independently dispositive reasons:

      First, the petition was not filed within fifteen days “after the date the
      trial court sign[ed] the order to be appealed.” See TEX. CIV. PRAC. &
      REM. CODE ANN. § 51.014(f); BPHC, 2019 WL 304417, at *1. The trial
      court signed the order to be appealed from on November 10, 2020, but
      Progressive did not file its petition in this court until January 4, 2021,
      more than thirty days after the order to be appealed was signed. Contra
      TEX. R. APP. P. 28.3(c). Even if the petition met the other permissive
      appeal requirements, an untimely petition cannot invoke this court’s
      jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f);
      BPHC, 2019 WL 304417, at *1.
      Second, the order to be appealed—the trial court’s November 10, 2020
      order denying Progressive’s motion for summary judgment—does not
      include the trial court’s permission to appeal. Contra TEX. R. CIV. P.
      168; Hebert, 438 S.W.3d at 141 (“[T]he trial court must issue a written
      order that includes both an interlocutory order that is not otherwise
      appealable and a statement of the trial court’s permission to appeal this
      order under Texas Civil Practice and Remedies Code section
      51.014(d).” (emphasis added in McCormack).

Id. The same reasoning applies in the case before us. As in McCormack, we similarly

conclude that (1) the order to be appealed in this case was the denial of Progressive’s

motion for summary judgment and (2) the permissive appeal failed to invoke our

jurisdiction because it was untimely filed more than 15 days after the trial court

signed the order to be appealed.

      Progressive asserts that McCormack was wrongly decided and that its

December 10, 2020 petition for permissive appeal was timely because the “order to

be appealed” is not the September 16, 2020 order denying its summary judgment


                                          6
motion, but rather the November 16, 2020 order denying its motion for

reconsideration. We disagree. The order to be appealed is necessarily the September

16, 2020 order denying summary judgment because an order denying a motion for

reconsideration is not independently appealable. See Digges v. Knowledge Alliance,

Inc., 176 S.W.3d 463, 464 (Tex. App.—Houston [1st Dist.] 2004, no pet.).3 An

appeal must be taken from the judgment, not the refusal to reconsider that judgment.

See Macklin, 2012 WL 1155141, at *1. “Allowing interlocutory appeals whenever a

trial court refuses to change its mind . . . would invite successive appeals and

undermine the statute’s [section 51.014] purpose of promoting judicial economy.”

City of Hous. v. Estate of Jones, 388 S.W.3d 663, 667 (Tex. 2012).

      As discussed, the order from which Progressive seeks an appeal is the order

denying its motion for summary judgment. Because that order was signed on

September 16, 2020, the deadline for a petition for permissive appeal from the order

was 15 days later, on October 1, 2020. TEX. R. APP. P. 28.3(c). Progressive did not




3
      See also State Office of Risk Mgmt. v. Berdan, 335 S.W.3d 421, 428 (Tex. App.—
      Corpus Christi 2011, pet. denied) (“The order denying [appellant's] motion to
      reconsider and motion for new trial was not independently appealable so as to start
      a new timetable for perfecting the appeal.”); Cornwell v. Cornwell, No. 02-17-
      00105-CV, 2017 WL 6759031, at *1 (Tex. App.—Fort Worth Dec. 28, 2017, no
      pet.) (“No appeal from an order denying a motion for new trial exists separately
      from an appeal of the underlying judgment.”); Macklin v. Saia Motor Freight Lines,
      Inc., No. 06-11-00138-CV, 2012 WL 690289, at *1 (Tex. App.—Texarkana Mar.
      2, 2012, no pet.) (mem. op.) (“An order denying a motion for reconsideration or
      motion for new trial is not a judgment, and is not independently appealable.”).
                                           7
file its petition for permissive appeal until December 10, 2020—70 days after the

deadline.

      Rule 28.3(c) provides that if the order being appealed is amended to include

the trial court’s permission to appeal, then the time to file a petition for permissive

appeal runs from the date the amended order is signed. TEX. R. APP. P. 28.3(c). Here,

however, the order denying Progressive’s motion for summary judgment was never

amended to include permission. Instead, the trial court issued a separate order that

denied the motion for reconsideration and granted permission for an interlocutory

appeal. Because the order denying summary judgment was not amended, the 15-day

timeline ran from September 16, 2020, the date the order was signed, and was not

extended by the separate order denying reconsideration and granting interlocutory

appeal. See McCormack, 2021 WL 186675 at *2. Accordingly, Progressive’s

petition for permissive appeal was untimely.

      Texas Rule of Civil Procedure 28.3(d) provides for an extension of time to

file the petition for permissive appeal, but the petition for permissive appeal must be

filed within 15 days from the original deadline. TEX. R. APP. P. 28.3(d). Here,

Progressive’s petition was filed 70 days after the original deadline of October 1,

2020. Although our Court granted Progressive’s motion for an extension of time on

December 17, 2020, our order only extended the deadline to the extent that we had

jurisdiction over the appeal at the time the motion was filed and did not revive


                                          8
jurisdiction after it expired. Based on the record, we conclude that our jurisdiction

to grant an extension and consider the petition expired 15 days after the original

October 1, 2020 deadline.

                                    Conclusion

      For the foregoing reasons, we grant Dowdy’s motion and dismiss

Progressive’s petition for permissive appeal for want of jurisdiction. We dismiss any

other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.




                                         9